DETAILED ACTION
In application filed on 12/06/2018, Claims 1-26 are pending. Claims 1-17 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019. 05/18/2021, 08/10/2021, 09/28/2021, 03/14/2022, 04/15/2022, 05/16/2022 and 05/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-26 directed to an invention non-elected without traverse.  Accordingly, claims 18-26 have been cancelled.

Response to Arguments
Applicant’s arguments, see Page 7, filed on 05/26/2022, with respect to the 35 U.S.C. §102 rejections on Claims 1-26 have been fully considered and are persuasive. 
Applicant argues: 
(Nowhere does Oo teach or suggest what is recited in amended claims 1 and 12 namely, a sample holder having an open sample-collection surface collectively defined by a planar surface and the sidewalls and tips of each of a plurality of features that project from the planar surface into free space such that the tips line in a plane but are not connected to one another in that plane…)
Applicant’s arguments with respect to independent Claims 1 and 12 has been considered and are persuasive.
Therefore, the rejection of Claims 2-11 and 13-17 are withdrawn by virtue of dependency on independent Claims1 and 12.
Also, Applicant’s arguments, see Page 11, filed on 05/26/2022, with respect to the 35 U.S.C. §103 rejections on Claims 4-5, 7-10 and 13-16 have been fully considered and are persuasive with respect to the withdrawn rejections of independent claims 1 and 12. 

Reasons for Allowance
Claims 1-17 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Oo et al. (US20170097345A1) teaches an apparatus that includes a sample holder (Para 0010, Fig. 1-5, referred to as ‘micro-post array embedded optofluidic multi-well plate’) having a homogenous substrate (Para 0088, referred to as polystyrene material) that includes a first planar surface (Fig. 3B, micro-post array embedded optofluidic multi-well plate has a planer surface) and a plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) that project from the first planar surface (Figs. 2A-C, 3A-B, micro-post array embedded optofluidic multi-well plate has a planer surface), wherein each of the plurality of features (Fig. 5B, ref. 54, referred to as ‘plurality of posts’) comprises a sidewall (See Annotated Fig. 5B) and a tip (See Annotated Fig. 5B) that lies in a plane (P1), the plurality of tips being disconnected from one another in the plane (Annotated Fig. 5B), and wherein the first planar surface (Fig. 5A, ref. 56, referred to as surface of the optofluidic loop), the plurality of sidewalls (See Annotated Fig. 5B), and the plurality of tips (See Annotated Fig. 5B) collectively define a sample collection surface (Fig. 5A, ref. 56, referred to as surface of the optofluidic loop) that is continuous and configured to locate a test sample (Para 0054, Samples and reagents can flow from the funnel-shape-well 32 through the micro-post array embedded loop optofluidic channel 36) wherein the plurality of features (Fig. 5B, ref. 54, ‘plurality of posts’) collectively defines a plurality of voids (Annotated Fig. 5B, Spaces between posts in Channel 36), that are fluidically coupled (Annotated Fig. 5B, Spaces between posts in Channel 36; Para 0052, ‘‘delivers samples/reagents’).

    PNG
    media_image1.png
    675
    860
    media_image1.png
    Greyscale

Annotated. Fig. 5B, Oo et al.
However, Oo et al. (US20170097345A1) neither teaches nor fairly teaches an apparatus wherein the first planar surface, the plurality of sidewalls, and the plurality of tips collectively define an open sample-collection surface that is continuous and configured to locate a test sample, as claimed in Claim 1; and where a sample holder comprising a first planar surface and a plurality of features that project into free space from the first planar surface, as claimed in Claim 12. 
Therefore Claims 1-17 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 12. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797